DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive. Applicant argues that Murata does not expressly disclose the backlight source  falling within the range claimed in claims 17 or 32; and furthermore, Applicant argues that neither Murata, Kwon, Kim nor Ueki are directed toward the technical problem of transmittance and blue shift. 
However, Examiner notes (as does Applicant in their arguments) that Murata discloses a  range of 280 nm <  < 450 nm in paragraph [0119], which falls fully within the range of 200 nm <  < 450 nm claim by Applicant. As per MPEP § 2144.05, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” Therefore, Applicant’s arguments are not persuasive.
Furthermore, In response to applicant's argument that neither Murata, Kwon, Kim nor Ueki are directed toward the technical problem of transmittance and blue shift, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-18, 20 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2018/0239247) in view of Murata et al. (US 2013/0271680), and in further view of Kim et al. (US 2019/0293970).
Regarding claim 17, Kwon discloses a display device (see figures 2-3, for instance), comprising: an array substrate (210); a color filter substrate (240) comprising a color resist layer (230), the color resist layer comprising a red resist (230, R), a green resist (230, G) and a blue resist (230, B); a liquid crystal layer (220) between the array substrate (210) and the color filter substrate (240); and a backlight source (110) on a side of the array substrate distal to the liquid crystal layer (220); at least the red resist and the green resist are filled with light emitting materials, the backlight source is configured to generate a light having a wavelength of 200 nm to 450 nm (‘blue light emitting source’, [0479], [0484]; later, the blue light emitting source is specified to emit light at 450nm, see [0521]); the red resist, the green resist and the blue resist are configured such that the light is able to become red light, green light and blue light, respectively after passing through the corresponding color resists, wherein the red resist (230, R), the green resist (230, G) and the blue resist (230, B) are filled with a first quantum dot material ([0475]), a second quantum dot material ([0475]) and a third quantum dot material ([0476]), respectively ([0479]), and the first quantum dot material has a luminescent spectrum in a red light waveband ([0475]), the second quantum dot material has a luminescent spectrum in a green light waveband ([0475]), and the third 
However, Kwon does not expressly disclose wherein the liquid crystal layer has a cell gap of 2.0 pm to 3.3 µm, respectively, and the cell gap of the liquid crystal layer and the backlight source satisfy the following condition: nd/ = 1/2; where n is a birefringence of the liquid crystal layer, d is the cell gap of the liquid crystal layer, and  is the wavelength of the light generated by the backlight source.
Murata discloses a display device (see figure 2, for instance), wherein the liquid crystal layer has a cell gap of 2.0 µm to 3.3 µm ([0119]), wherein the cell gap of the liquid crystal layer and the backlight source satisfy the following condition: nd/=1/2 ([0119]); where n is a birefringence of the liquid crystal layer, d is the cell gap of the liquid crystal layer, and, is the wavelength of the light generated by the backlight source ([0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cell gap value of Murata in the device of 
However, although Kwon in view of Murata discloses wherein “Absorption and light emitting wavelength of the quantum dot may be controlled by varying a composition and/or a size thereof” (see Kwon [0238]), Kwon in view of Murata does not expressly disclose a particle radius of CdSe serving as the first quantum dot material is greater than a particle radius of CdSe serving as the second quantum dot material, a particle radius of CdSe serving as the second quantum dot material is greater than a particle radius of CdSe serving as the third quantum dot material.
Kim discloses a display device (see figure 1, for instance), wherein a particle radius of CdSe serving as the first quantum dot material is greater than a particle radius of CdSe serving as the second quantum dot material, a particle radius of CdSe serving as the second quantum dot material is greater than a particle radius of CdSe serving as the third quantum dot material (see paragraph [0080]: “The quantum dot may be a semiconductor nano-particle having a core-shell structure, and may have a diameter of several to several tens of nm.  The quantum dot may emit different light depending on the size of the nano-particle by a quantum confinement effect.  The quantum dot may emit relatively strong light in a relatively narrow wavelength range, and light emitted from the quantum dot may be emitted as unstable (unsteady) electrons that have recoiled from a conduction band to a valence band.  For example, the quantum dot may emit light of a shorter wavelength as its particle becomes smaller, and may emit light of a longer wavelength as its particle becomes larger.  Accordingly, through adjustment of the size of the quantum dots, visible light of a desired wavelength can be emitted.”).

Regarding claim 18, Kwon in view of Murata and in further view of Kim discloses the display device of claim 17, wherein the backlight source is configured to generate a light having a wavelength of 400 nm to 450 nm ([0521]).
Regarding claim 20, Kwon in view of Murata and in further view of Kim discloses the display device of claim 17, wherein the wavelength of the light generated by the backlight source is substantially 440 nm (Kwon [0521], the term “substantially” can include a range of wavelengths in adjacent bandwidths, as all backlights generate light within a certain wavelength range), the cell gap of the liquid crystal layer is 2.2 pm, and the birefringence of the liquid crystal layer is 0.1 (Murata [0119]).
Regarding claim 30, Kwon in view of Murata and in further view of Kim discloses the display device of claim 17, wherein the backlight comprises a light emitting chip (110).
Regarding claim 31, Kwon in view of Murata and in further view of Kim discloses the display device of claim 17, wherein the display device is an FFS or IPS display device (since it would have been obvious to one of ordinary skill in the art to apply a variety of LCD structures to the non-limiting embodiments of the device of Kwon, see also Kwon [0486]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2018/0239247) in view of Murata et al. (US 2013/0271680), and in further view of Ueki et al. (US 2015/0042933).
Regarding claim 32, Kwon discloses a display device (see figures 2-3, for instance), comprising: an array substrate (210); a color filter substrate (240) comprising a color resist layer, the color resist layer comprising a red resist (230, R), a green resist (230, G) and a blue resist (230, B); a liquid crystal layer (220) between the array substrate (210) and the color filter substrate (240); and a backlight source (120) on a side of the array substrate distal to the liquid crystal layer, at least the red resist and the green resist are filled with light emitting materials ([0475]), respectively; the backlight source is configured to generate a light having a wavelength of 200 nm to 450 nm ((‘blue light emitting source’, [0479], [0484]; later, the blue light emitting source is specified to emit light at 450nm, see [0521]), the red resist, the green resist and the blue resist are configured such that the light is able to become red light, green light and blue light ([0476]), respectively after passing through the corresponding color resists; wherein the color resist layer further comprises a white resist or a yellow resist ([0483]).
However, Kwon does not expressly disclose wherein the liquid crystal layer has a cell gap of 2.0 pm to 3.3 µm, respectively, and the cell gap of the liquid crystal layer and the backlight source satisfy the following condition: nd/ = 1/2; where n is a birefringence of the liquid crystal layer, d is the cell gap of the liquid crystal layer, and  is the wavelength of the light generated by the backlight source.
Murata discloses a display device (see figure 2, for instance), wherein the liquid crystal layer has a cell gap of 2.0 µm to 3.3 µm ([0119]), wherein the cell gap of the nd/=1/2 ([0119]); where n is a birefringence of the liquid crystal layer, d is the cell gap of the liquid crystal layer, and, is the wavelength of the light generated by the backlight source ([0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cell gap value of Murata in the device of Kwon. The motivation for doing so would have been to optimize stability of liquid crystal alignment and display quality, as taught by Murata ([0120]).
However, Kwon in view of Murata does not expressly disclose wherein the red resist, the green resist and the blue resist are filled with a red phosphor powder, a green phosphor powder and a blue phosphor powder of different models, respectively, and the red phosphor powder is configured to generate red light under excitation of the light generated by the backlight source, the green phosphor powder is configured to generate green light under excitation of the light generated by the backlight source, and the blue phosphor powder is configured to generate blue light under excitation of the light generated by the backlight source, the white resist or the yellow resist is filled with a white phosphor powder or a yellow phosphor powder, and the white phosphor powder or the yellow phosphor powder is configured to generate white light or yellow light under excitation of the light generated by the backlight source.
Ueki discloses a display device (see figure 1, for instance), wherein the red resist, the green resist and the blue resist are filled with a red phosphor powder ([0040]), a green phosphor powder ([0040]) and a blue phosphor powder ([0040]) of different models ([0055]-[0057]), respectively, and the red phosphor powder is configured to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the phosphor materials of Ueki in the device of Kwon. The motivation for doing so would have been to use an analogous light emission technique in the art within the active color filtering design of Kwon to provide a fluorescent substrate that prevents the occurrence of the phenomenon in which the display color becomes faint, as taught by Murata ([0120]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.